 



Exhibit 10.5
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”) is made as of the 2nd day of
August, 2007, by MICROFINANCIAL INCORPORATED, a Massachusetts corporation
(“MFI”), and its Subsidiaries from time to time party hereto (together with MFI,
each an “Obligor”, and collectively, the “Obligors”), in favor of SOVEREIGN
BANK, in its capacity as Agent (in such capacity, the “Agent”) for the Secured
Parties (as defined below).
WITNESSETH:
     WHEREAS, TimePayment Corp. (the “Borrower”), the Agent and the Lenders
intend to enter into a Credit Agreement, dated as of even date herewith (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”);
     WHEREAS, MFI is executing and delivering its Guaranty of even date herewith
in favor of the Agent (the “Guaranty”) guarantying all Obligations;
     WHEREAS, it is a condition precedent to the Agent and the Lenders entering
into the Credit Agreement and making extensions of credit thereunder that each
Obligor execute and deliver this Agreement and grant the security interests
herein provided;
     NOW, THEREFORE, in order to induce the Agent and the Lenders to enter into
the Credit Agreement and the Lenders to make or extend to the Borrower one or
more loans, advances or other extensions of credit upon the terms and subject to
the conditions set forth therein, and in consideration thereof, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Obligor agrees as follows:
     Section 1. Definitions. The following capitalized terms used herein or in
any certificate, report or other document delivered pursuant hereto shall have
the meanings assigned to them below. Unless otherwise defined herein, the terms
defined in the Credit Agreement are used herein, and in any certificate, report
or other document delivered pursuant hereto, as defined in the Credit Agreement.
Except as otherwise defined herein or in the Credit Agreement, terms defined in
the Uniform Commercial Code and used herein shall have the meanings set forth
therein; provided, however, that the term “instrument” shall be such term as
defined in Article 9 of the Uniform Commercial Code rather than Article 3 of the
Uniform Commercial Code.
     Accounts. All rights of each Obligor to payment of a monetary obligation
(i) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a
secondary obligation incurred or to be incurred, or (iv) arising out of the use
of a credit or charge card or information contained on or for use with the card;
and all sums of money and other proceeds due or becoming due thereon, all notes,
bills, drafts, acceptances, instruments, documents and other debts, obligations
and liabilities, in whatever form, owing to such Obligor with respect thereto,
all guarantees and security therefor, and each Obligor’s rights pertaining to
and interest in such property, including the right of stoppage in transit,
replevin or reclamation; all chattel paper; all amounts due from Affiliates of
each Obligor; all insurance proceeds; all other rights and claims to the payment
of money, under

 



--------------------------------------------------------------------------------



 



contracts or otherwise; and all other property constituting “accounts” as such
term is defined in the Uniform Commercial Code.
     Collateral. All property belonging to each Obligor or in which such Obligor
has any rights, of every kind and description, tangible and intangible, whether
now owned or existing or hereafter arising or acquired; including, without
limitation, all Accounts, Equipment, General Intangibles, Inventory and
Investment Property, together with all goods, instruments (including promissory
notes), documents of title, policies and certificates of insurance, commercial
tort claims, chattel paper (whether tangible or electronic), deposit accounts,
letter of credit rights (whether or not the letter of credit is evidenced by a
writing), and other property owned by each Obligor or in which such Obligor has
an interest; and including, without limitation, any cash that is now or may
hereafter be in the possession, custody or control of the Agent or the Secured
Parties or their participants or assigns for any purpose; any and all additions,
substitutions, replacements and accessions to the foregoing and all supporting
obligations relating to the foregoing; and all Proceeds and products of any of
the foregoing.
     Collateral Account. See Section 3.9(a).
     Encumbrance. Any mortgage, pledge, security interest, lien or other charge
or encumbrance of any kind or nature (including, without limitation, the lien or
retained security title of a conditional vendor) upon or with respect to any
property.
     Equipment. All machinery, equipment and fixtures, furniture, furnishings,
trade fixtures, specialty tools and parts, motor vehicles and materials handling
equipment of each Obligor, together with each Obligor’s interest in, and right
to, any and all manuals, computer programs, data bases and other materials
relating to the use, operation or structure of any of the foregoing; and all
other property constituting “equipment” as such term is defined in the Uniform
Commercial Code.
     General Intangibles. All rights with respect to trademarks, service marks,
trade names, trade styles, patents, copyrights, mask works, trade-secrets
information, all intellectual property listed on Exhibit B hereto, other
proprietary rights and rights to prevent others from doing acts that constitute
unfair competition with any Obligor or misappropriation of its property,
including without limitation any sums (net of expenses) that such Obligor may
receive arising out of any claim for infringement of its rights in any of the
foregoing, and all rights of each Obligor under contracts to enjoy performance
by others or to be entitled to enjoy rights granted by others, including without
limitation any licenses; all payment intangibles; all obligations and
indebtedness of any kind (other than Accounts) owing to each Obligor from
whatever source arising; all contract rights; all rights of each Obligor as a
bailor; all tax refunds; all right, title and interest of each Obligor in and to
all software, documents, books, records, files and other information (on
whatever medium recorded, and including without limitation computer programs,
tapes, discs, data processing software and related property and rights)
maintained by each Obligor that reflect the conduct of such Obligor’s business,
such as financial records, marketing and sales records, research and development
records, and design, engineering and manufacturing records; all rights under
service bureau service contracts; all computer data and the concepts and ideas
on which said data is based; all developmental ideas and concepts, papers,
plans, schematics, drawings, blueprints, sketches and documents; all data bases;
all customer

-2-



--------------------------------------------------------------------------------



 



lists; and all other property constituting “general intangibles” as such term is
defined in the Uniform Commercial Code.
     Inventory. All goods, merchandise and other personal property (including
warehouse receipts and other negotiable and non-negotiable documents of title
covering any such property) of each Obligor that are held for sale, lease or
other disposition or to be furnished under contracts of service (or that are so
furnished), or for display or demonstration, or leased or consigned, or that are
raw materials, piece goods, work-in-process, finished goods or supplies or other
materials used or consumed or to be used or consumed in such Obligor’s business,
whether in transit or in the possession of such Obligor or another, including
without limitation all goods covered by purchase orders and contracts with
suppliers and all goods billed and held by suppliers and goods located on the
premises of any carriers, forwarding agents, truckers, warehousemen, vendors,
selling agents or other third parties; all proprietary rights, patents, plans,
drawings, diagrams, schematics, assembly and display materials relating to any
of the foregoing; and all other property constituting “inventory” as such term
is defined in the Uniform Commercial Code.
     Investment Property. All of the securities (whether certificated or
uncertificated) of each Obligor, including without limitation all stocks, bonds,
Treasury bills, certificates of deposit, mutual or money market fund shares,
security entitlements, securities accounts, commodity contracts and commodity
accounts; and all sums due or to become due on any of the foregoing, and all
securities, instruments or other property purchased or acquired as a result of
the investment and reinvestment thereof as hereinafter provided, and all other
property constituting “investment property” as such term is defined in the
Uniform Commercial Code.
     Lease. Any lease agreement, installment sales contract or other agreement
(including any and all schedules, supplements and amendments thereon and
modifications thereof) entered into by an Obligor as lessor or seller with
respect to Equipment.
     Perfection Certificate. A certificate signed by a Responsible Officer of
each Obligor in the form attached hereto as Exhibit A.
     Proceeds. All proceeds of and all other profits, rentals and receipts, in
whatever form, received or arising from any Collateral, including: whatever is
received or acquired upon the sale, lease, exchange, assignment, licensing or
other disposition of any Collateral; whatever is received, collected on or
distributed on account of any Collateral; all rights arising out of any
Collateral; all claims arising out of the loss, nonconformity, interference with
the use of, defects or infringement of rights in, or damage to or destruction
of, any Collateral; any insurance payable by reason of the loss or nonconformity
of, defects or infringement of rights in, or damage to or destruction of, any
Collateral; any unearned premiums with respect to policies of insurance in
respect of any Collateral; any condemnation or requisition payments with respect
to any Collateral; and all other property constituting “proceeds” as such term
is defined in the Uniform Commercial Code; in each case whether now existing or
hereafter arising.
     Secured Obligations. All Obligations (as defined in the Credit Agreement)
and all obligations of the Obligor hereunder and under the Guaranty.

-3-



--------------------------------------------------------------------------------



 



     Secured Parties. Collectively, the Agent, the Lenders and any other Persons
the Secured Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Documents.
     Security Interests. The security interests and liens granted pursuant to
Section 2 hereof, as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to this Agreement.
     Uniform Commercial Code. The Uniform Commercial Code as in effect in The
Commonwealth of Massachusetts from time to time, provided, that if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
nonperfection, of the Security Interests in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than Massachusetts,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection, as the case may be.
     Section 2. Grant.
     (a) To secure the full and punctual payment and performance of the Secured
Obligations, each Obligor hereby assigns and pledges to the Agent for the
benefit of the Secured Parties all of its respective rights, title and interest
in, and grants to the Agent for the benefit of the Secured Parties a continuing
security interest in, the Collateral of such Obligor. The Security Interests are
granted as security only and shall not subject the Agent or any Secured Party
to, or transfer to the Agent or any Secured Party or in any way affect or
modify, any obligation or liability of any Obligor with respect to any of the
Collateral or any transaction in connection therewith.
     (b) Contemporaneously with the execution of this Agreement, and from time
to time thereafter, each Obligor (i) shall deliver to the Agent such
assignments, intellectual property mortgages and assignments, instruments and
notices and assignments under the Assignment of Claims Act of 1940, as amended,
as may reasonably be deemed necessary or desirable by the Agent to perfect its
Security Interest in the Collateral and (ii) authorizes the Agent to file such
Uniform Commercial Code financing statements and amendments as may be deemed
necessary or desirable by the Agent to perfect its Security Interest in the
Collateral, which financing statements may identify the collateral as being all
assets of the Obligor (or words of similar effect) or of equal or lesser scope
or with lesser or greater detail and may be filed by the Agent at any time in
any jurisdiction and may be signed by the Agent on behalf of the Borrower.
     Section 3. Representations, Warranties and Covenants. The Obligors hereby,
jointly and severally, make the following representations and warranties, and
agree to the following covenants, each of which representations, warranties and
covenants shall be continuing and in force so long as this Agreement is in
effect:
     3.1 Name; Location; Changes.
     (a) The name of each Obligor set forth in Section 1(a) of its Perfection
Certificate is the true and correct legal name of such Obligor, and except as
otherwise

-4-



--------------------------------------------------------------------------------



 



disclosed to the Agent in the Perfection Certificate, such Obligor has not done
business as or used any other name.
     (b) The type and state of organization of each Obligor set forth in
Sections 1(c) and 1(d) of its Perfection Certificate is the true and correct
type and state of organization of such Obligor and the organizational
identification number set forth in Section 1(e) of its Perfection Certificate is
the true and correct organizational identification number issued to such Obligor
by its state of organization (or if such state did not issue such Obligor an
organizational identification number such Obligor has so indicated in Section
1(e) of its Perfection Certificate) and such Obligor is duly organized and in
good standing in such state on the date hereof.
     (c) The address of each Obligor set forth in Section 2(a) of its Perfection
Certificate is such Obligor’s chief executive office and the place where its
business records are kept. Except as disclosed on the Perfection Certificate,
all business records of such Obligor are located at such chief executive office.
     (d) No Obligor will change its name, identity or organizational structure,
nature or jurisdiction of organization, or chief executive office or place where
its business records are kept, or merge into or consolidate with any other
entity, unless such Obligor shall have given the Agent at least 30 days’ prior
written notice thereof and such Obligor shall have delivered to the Agent such
new documents as may be necessary or reasonably required by the Agent to ensure
the continued perfection and priority of the Security Interests.
     (e) Each Obligor has delivered a Perfection Certificate to the Agent on the
date hereof. All information set forth in each Perfection Certificate is true
and correct in all material respects. Each Obligor agrees to supplement its
Perfection Certificate promptly after obtaining information which would require
a correction or addition thereto.
          3.2 Ownership of Collateral; Absence of Liens and Restrictions. Each
Obligor is, and in the case of property acquired after the date hereof, will be,
the sole legal and equitable owner of the Collateral of such Obligor, holding
good and marketable title to the same free and clear of all Encumbrances except
for the Security Interests and Permitted Encumbrances, and has good right and
legal authority to assign, deliver, and create a security interest in such
Collateral in the manner herein contemplated. The Collateral is genuine and is
what it is purported to be. The Collateral is not subject to any restriction
that would prohibit or restrict the assignment, delivery or creation of the
security interests contemplated hereunder.
          3.3 First Priority Security Interest. This Agreement creates a valid
and continuing lien on and security interest in the Collateral, and upon the
filing of Uniform Commercial Code financing statements in the appropriate filing
offices of each Obligor’s state of organization and where Collateral consisting
of fixtures is located, in each case as identified in such Obligor’s Perfection
Certificate, the Security Interests will be perfected (except to the extent a
security interest may not be perfected by filing under the Uniform Commercial
Code) prior to all other Encumbrances (other than the Permitted Encumbrances),
and are enforceable as such against creditors of each of the Obligors, any owner
of the real property where any of the

-5-



--------------------------------------------------------------------------------



 



Collateral is located, any purchaser of such real property and any present or
future creditor obtaining a lien on such real property. The Agent acknowledges
that the attachment of its security interest in any commercial tort claim of any
Obligor as original collateral is subject to such Obligor’s compliance with
Section 5(e).
          3.4 No Conflicts. Neither any Obligor nor any of their respective
predecessors has performed any acts or is bound by any agreements which might
prevent the Agent or the Secured Parties from enforcing the Security Interests
or any of the terms of this Agreement or which would limit the Agent or the
Secured Parties in any such enforcement. No financing statement under the
Uniform Commercial Code of any state or other instrument evidencing a lien that
names any Obligor as debtor is on file in any jurisdiction and no Obligor has
signed any such document or any agreement authorizing the filing of any such
financing statement or instrument, except (i) as specifically disclosed in a
Perfection Certificate, (ii) with respect to Permitted Encumbrances and
(iii) with respect to which the secured party has authorized in writing, on or
before the date hereof, the filing of a termination statement.
          3.5 Sales and Further Encumbrances. No Obligor will sell, grant,
assign or transfer any interest in, or permit to exist any Encumbrance on, any
of the Collateral of such Obligor, except the Security Interests, Permitted
Encumbrances and as permitted by the Credit Agreement.
          3.6 Fixture Conflicts; Required Waivers. Each Obligor intends, to the
extent not inconsistent with applicable law, that the Collateral of such Obligor
shall remain personal property of such Obligor and shall not be deemed to be a
fixture irrespective of the manner of its attachment to any real estate. Each
Obligor will deliver to the Agent such disclaimers, waivers, or other documents
as the Agent may reasonably request to confirm the foregoing, executed by each
person having an interest in such real estate.
          3.7 Validity of Accounts. Each Account arises and will arise in the
ordinary course of an Obligor’s business out of or in connection with the sale
or lease of goods or the rendering of services and is and shall be a valid,
legal and binding obligation of the party purported to be obligated thereon,
enforceable in accordance with its terms and free of material setoffs, defenses
or counterclaims. No Obligor has knowledge of any fact that would materially
impair the validity or collectibility of any of the Accounts.
          3.8 Maintenance of Books, Records and Leases; Legends; Verification of
Accounts; Computer Access.
     (a) Each Obligor shall keep complete and accurate books and records
relating to the Collateral, including without limitation all Leases, and upon
request of the Agent shall stamp, or otherwise mark or place legends on, such
books and records, including without limitation all Leases, in such manner as
the Agent may reasonably request in order to reflect the Security Interests.
     (b) Each Obligor will allow the Agent and its designees to examine, inspect
and make extracts from or copies of such Obligor’s books and records, inspect
the Collateral and arrange for verification of Accounts directly with any
account debtors or by

-6-



--------------------------------------------------------------------------------



 



other methods, under reasonable procedures established by the Agent after
consulting with the Obligor. Such access to such Obligor’s books and records
shall include access to all computer files, systems and servers maintained by
such Obligor.
     (c) Each Obligor will maintain its original documents of all Leases forming
part of the Collateral in a separate, fireproof cabinet on the Obligor’s
premises or at a third-party storage site reasonably acceptable to the Agent.
Upon request of the Agent, each Obligor will deliver to the Agent or a
third-party custodian designated by the Agent the original documents of any or
all Leases.
          3.9 Collection and Delivery of Proceeds.
     (a) Each Obligor will diligently collect all of its Accounts until the
Agent exercises its rights to collect the Accounts pursuant to this Agreement.
Upon the occurrence and during the continuance of any Event of Default, each
Obligor shall deliver daily to the account at the Agent designated by the Agent
for receipt of such collections (the “Collateral Account”) all Proceeds of
Accounts and Inventory received by such Obligor and all other cash Proceeds of
Collateral regardless of the source or nature of such Proceeds, whether in the
form of wire or ACH transfers, cash, checks, notes or other instruments, in the
identical form received (properly endorsed or assigned where required to enable
the Agent to collect same), and until such delivery such Obligor shall hold such
Proceeds in trust for and as the property of the Agent and shall not commingle
such Proceeds with any of such Obligor’s other funds or property. All deposits
in the Collateral Account shall constitute Proceeds of Collateral and shall not
constitute payment of the Secured Obligations. If any Accounts are at any time
evidenced by tangible chattel paper, promissory notes, trade acceptances or
other instruments, upon the occurrence and during the continuance of any Event
of Default, each Obligor will, upon the request of the Agent, promptly deliver
the same to the Agent appropriately endorsed to the Agent’s order and,
regardless of the form of such endorsement, each Obligor hereby waives
presentment, demand, notice of dishonor, protest, notice of protest and all
other notices with respect thereto.
     (b) Each Obligor shall, at the request of the Agent at any time upon the
occurrence and during the continuance of an Event of Default, notify its account
debtors, and the Agent may itself, after the occurrence and during the
continuance of an Event of Default notify such Obligor’s account debtors
directly, of the Security Interest of the Agent in any Account and that payment
thereof is to be made directly to the Agent.
     (c) The Agent shall credit amounts received by the Agent pursuant to this
Section 3.9 as of the second Business Day after receipt thereof by the Agent.
Such credit shall be conditional upon final payment in cash or solvent credits
of the items giving rise thereto.
          3.10 [Intentionally Omitted].
          3.11 Insurance. Each Obligor will keep the Collateral of such Obligor
insured at all times by insurance in such form and amounts as may be reasonably
satisfactory to the

-7-



--------------------------------------------------------------------------------



 



Agent, and in any event (without specific request by the Agent) will insure such
Collateral against physical hazard on an “all risks” basis, including fire,
theft, and, in the case of motor vehicles, collision. Such insurance shall be
with insurance companies reasonably satisfactory to the Agent and shall be
payable to the Agent as loss payee and such Obligor, as their respective
interests may appear. Such insurance shall provide for not less than 30 days’
prior notice of cancellation, change in form or non-renewal to the Agent, and
shall insure the interest of the Agent regardless of any breach or violation by
such Obligor or any other person of the warranties, declarations or covenants
contained in such policies. Each Obligor shall insure the Collateral in amounts
sufficient to prevent the application of any co-insurance provisions. Each
Obligor shall evidence its compliance with the foregoing by delivering a
certificate with respect to each policy concurrently with the execution hereof,
annually thereafter, and from time to time upon the request of the Agent.
          3.12 Maintenance and Use; Payment of Taxes. Each Obligor will
preserve, protect and keep the Collateral of such Obligor in good order and
repair, will not use the same in violation of law or any policy of insurance
thereon, and will pay promptly when due all taxes and assessments on such
Collateral or on its use or operation, except as otherwise permitted by the
Credit Agreement.
          3.13 General Intangibles. Each Obligor will apply for, and diligently
pursue applications for, registration of its ownership of the General
Intangibles for which registration is appropriate, and will use such other
measures as are appropriate to preserve its rights in its other General
Intangibles. Each Obligor will, at the request of the Agent, retain off-site
current copies of all materials created by or furnished to such Obligor on which
is recorded then-current information about any computer programs or data bases
that such Obligor has developed or otherwise has the right to use from time to
time. Such materials shall include, without limitation, magnetic or other
computer media on which object, source or other code is recorded and
documentation of those computer programs or data bases, in the nature of listing
printouts, narrative descriptions, flow diagrams and similar things. Each
Obligor will, at the request of the Agent, deliver a set of such copies to the
Agent or a third-party custodian designated by the Agent. Exhibit B hereto sets
forth all United States and foreign trademarks, servicemarks, trade names, trade
styles, patents, copyrights, and all registrations and applications for
registration thereof and all licenses thereof, owned or held by each Obligor.
          3.14 Securities, Investment Property. Except upon the occurrence and
during the continuance of an Event of Default, each Obligor shall retain the
right to vote any Collateral consisting of the Investment Property in a manner
not inconsistent with the terms of this Agreement and the Credit Agreement. If
such Obligor, as registered holder of such Investment Property, receives (i) any
dividend or other distribution in cash or other property in connection with the
liquidation or dissolution of the issuer of such Investment Property, or in
connection with the redemption or payment of such, or (ii) any stock
certificate, option or right, or other distribution, whether as an addition to,
in substitution of, or in exchange for, such Investment Property, or otherwise,
such Obligor agrees to accept the same in trust for the Agent and to deliver the
same forthwith to the Agent or its designee, in the exact form received, with
such Obligor’s endorsement or reassignment when necessary, to be held by the
Agent as Collateral. Upon request of the Agent, each Obligor will (i) deliver
all of its Investment Property represented by certificates, including without
limitation all stock of its Subsidiaries, to the Agent

-8-



--------------------------------------------------------------------------------



 



to hold pursuant to the terms of this Agreement, (ii) register in the name of
the Agent or its designee any uncertificated Investment Property or the Agent’s
security interest therein on the books maintained by or on behalf of the issuer
thereof or the depository therefor and (iii) do all things necessary or
desirable, as determined by the Agent, to transfer control over any Investment
Property to the Agent including, but not limited to, registering the Agent as
the holder of the securities entitlement or commodities contract, as
appropriate, and entering into any control agreement, in the form designated by
the Agent, pursuant to which the securities intermediary shall agree that it
will comply with the entitlement orders originated by the Agent without further
consent by such Obligor, and entering into any control agreement, in the form
designated by the Agent, pursuant to which the commodity intermediary shall
agree that it will apply any value distributed on account of any commodity
contract as directed by the Agent without further consent by such Obligor.
          3.15 Deposit Accounts. Each Obligor shall take all actions necessary
or requested by the Agent to maintain, preserve or protect the rights and
interest of the Agent with respect to all cash deposits of such Obligor and all
other Proceeds of Collateral. After the occurrence and during the continuance of
an Event of Default, each Obligor shall not open or maintain any deposit or
other bank account unless such Obligor shall either (a) cause the depositary
bank to agree in an authenticated record to comply at any time with instructions
from the Agent to such depositary bank directing the disposition of funds from
time to time credited to such deposit account, without further consent of such
Obligor, or (b) arrange for the Agent to become the customer of the depositary
bank with respect to the depositary account, with such Obligor being permitted,
only with the consent of the Agent, to exercise rights to withdraw funds from
such deposit account. The provisions of this paragraph shall not apply to
(i) any deposit account for which such Obligor, the depositary bank and the
Agent have entered into a cash collateral agreement specifically negotiated
among such Obligor, the depositary bank and the Agent for the specific purpose
set forth therein, (ii) deposit accounts for which the Agent is the depositary
and (iii) deposit accounts specially and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of such
Obligor’s salaried employees.
          3.16 Letters of Credit Rights. For each letter of credit at any time
issued to any Obligor as beneficiary thereunder, such Obligor shall, at the
request of the Agent, pursuant to an agreement in form and substance
satisfactory to the Agent, either (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the Agent
to become the transferee beneficiary of the letter of credit.
          3.17 Electronic Chattel Paper and Transferable Records. For any
interest in an electronic chattel paper or any “transferable record,” as that
term is defined in Section 201 of the federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any jurisdiction applicable to any Obligor, any
Collateral or any transaction contemplated hereby, the applicable Obligor shall
take such action as the Agent may reasonably request to vest in the Agent
control under Section 9-105 of the Uniform Commercial Code of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act of such transferable record.

-9-



--------------------------------------------------------------------------------



 



          3.18 Bailments, Etc. If any Collateral of any Obligor is at any time
in the possession or control of any warehouseman, bailee or the Obligor’s agents
or processors, such Obligor shall, upon request of the Agent, (i) notify such
warehouseman, bailee, agent or processor of the Security Interests and instruct
such warehouseman, bailee, agent or processor to hold all such Collateral for
the Agent’s account subject to the Agent’s instructions, (ii) arrange for such
warehouseman, bailee, agent or processor to authenticate a record acknowledging
that it holds possession of the Collateral for the Agent’s benefit,
(iii) deliver any negotiable warehouse receipt, bill of lading or other document
of title issued with regard to the Collateral to the Agent appropriately
endorsed to the Agent’s order, and (iv) arrange for the issuance in the name of
the Agent, in form reasonably satisfactory to the Agent, any nonnegotiable
document of title covering such Collateral.
          3.19 Assignment of Claims Act. If at any time any Accounts of any
Obligor arise from contracts with the United States of America or any
department, agency or instrumentality thereof, such Obligor, upon request of the
Agent, shall execute all assignments and take all steps reasonably requested by
the Agent in order that all monies due and to become due thereunder will be
assigned and paid to the Agent under the Assignment of Claims Act of 1940.
          3.20 Notes and Instruments. If at any time any amount payable under or
in connection with any of the Collateral is evidenced by any promissory note or
other instrument, such note or instrument, upon the request of the Agent, shall
be promptly delivered to the Agent, duly endorsed in a manner satisfactory to
the Agent.
     Section 4. Further Assurances. Upon the reasonable request of the Agent,
and at the sole expense of such Obligor, each Obligor will promptly execute and
deliver such further instruments and documents and take such further actions as
the Agent may deem desirable to obtain the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation, filing
of any financing statement, continuation statement, amendment or notice under
the Uniform Commercial Code or other applicable law, execution of assignments or
mortgages of General Intangibles, delivery of appropriate stock or bond powers,
and transfer of Collateral (other than Inventory, Accounts and Equipment) to the
Agent’s possession. Each Obligor authorizes the Agent to file financing
statements, amendments and continuation statements naming the Obligor as debtor
in order to perfect its interest in the Collateral without the signature of such
Obligor to the extent permitted by applicable law, and to file a copy of this
Agreement in lieu thereof, and to take any and all actions required by any
earlier versions of the Uniform Commercial Code or by other law, as applicable
in any relevant Uniform Commercial Code jurisdiction, or by other laws
applicable in any foreign jurisdiction in order to protect or perfect its
Security Interests. Each Obligor shall provide the Agent with any information
the Agent shall reasonably request in connection with the foregoing, including,
without limitation, the type and jurisdiction of organization of such Obligor,
and any organizational identification number issued to such Obligor. Each
Obligor shall also take all actions reasonably requested by the Agent in order
to insure the continued perfection and priority of the Agent’s security interest
in any of the Collateral and of the preservation of its rights therein.
     Section 5. Notices and Reports Pertaining to Collateral. Each Obligor will,
with respect to the Collateral:

-10-



--------------------------------------------------------------------------------



 



     (a) promptly furnish to the Agent, from time to time upon request, reports
in form and detail reasonably satisfactory to the Agent;
     (b) promptly notify the Agent of any Encumbrance (except Permitted
Encumbrances) asserted against the Collateral, including any attachment, levy,
execution or other legal process levied against any of the Collateral, and of
any information received by such Obligor relating to the Collateral, including
the Accounts, the account debtors, or other persons obligated in connection
therewith, that may in any way materially adversely affect the value of the
Collateral or the rights and remedies of the Agent with respect thereto;
     (c) deliver to the Agent, as the Agent may from time to time request,
delivery receipts, customers’ purchase orders, shipping instructions, bills of
lading and any other evidence of shipping arrangements;
     (d) promptly after the application by such Obligor for registration of any
General Intangibles, as contemplated in Section 3.13, notify the Agent thereof;
     (e) promptly upon acquiring any commercial tort claim, notify the Agent in
a writing signed by such Obligor, of the details thereof and grant to the Agent
in such writing a security interest therein and in all the Proceeds thereof,
such writing to be in form and substance satisfactory to the Agent; and
     (f) promptly upon receipt of any letter of credit issued to such Obligor as
beneficiary thereunder or upon acquiring an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act, notify the Agent thereof.
     Each Obligor authorizes the Agent to destroy all invoices, delivery
receipts, reports and other types of documents and records submitted to the
Agent in connection with the transactions contemplated herein at any time
subsequent to 12 months from the time such items are delivered to the Agent.
     Section 6. Agent’s Rights and Remedies in General. So long as any Event of
Default shall have occurred and is continuing:
          (a)
     (i) the Agent may, at its option, without notice or demand, take immediate
possession of the Collateral, and for that purpose the Agent may, so far as any
Obligor can give authority therefor, enter upon any premises on which any of the
Collateral is situated and remove the same therefrom or remain on such premises
and in possession of such Collateral for purposes of conducting a sale or
enforcing the rights of the Agent;

-11-



--------------------------------------------------------------------------------



 



     (ii) each Obligor will, upon demand, assemble the Collateral and make it
available to the Agent at a place and time designated by the Agent that is
reasonably convenient to both parties;
     (iii) the Agent may collect and receive all income and Proceeds in respect
of any Collateral and exercise all rights of each Obligor with respect thereto,
including without limitation the right to exercise all voting and corporate
rights at any meeting of the shareholders of the issuer of any Investment
Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Agent were the absolute owner thereof, including
the right to exchange, at its discretion, any and all of any securities upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof, all without liability except to account for property
actually received (but the Agent shall have no duty to exercise any of the
aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing);
     (iv) the Agent may sell, lease or otherwise dispose of any Collateral at a
public or private sale, with or without having such Collateral at the place of
sale, and upon such terms and in such manner as the Agent may determine, and the
Agent may purchase any Collateral at any such sale. Unless such Collateral
threatens to decline rapidly in value or is of the type customarily sold on a
recognized market, the Agent shall send to the Obligor owning such Collateral
prior written notice (which, if given within ten (10) days of any sale, shall be
deemed to be reasonable, provided that the Agent shall use commercially
reasonable efforts to provide at least ten (10) days’ notice to the extent
practicable under the circumstances) of the time and place of any public sale of
such Collateral or of the time after which any private sale or other disposition
thereof is to be made. Each Obligor agrees that upon any such sale such
Collateral shall be held by the purchaser free from all claims or rights of
every kind and nature, including any equity of redemption or similar rights, and
all such equity of redemption and similar rights are hereby expressly waived and
released by such Obligor. In the event any consent, approval or authorization of
any governmental agency is necessary to effectuate any such sale, such Obligor
shall execute all applications or other instruments as may be required; and
     (v) in any jurisdiction where the enforcement of its rights hereunder is
sought, the Agent shall have, in addition to all other rights and remedies, the
rights and remedies of a secured party under the Uniform Commercial Code and
other applicable law.
     (b) The Agent may perform any covenant or agreement of any Obligor
contained herein that such Obligor has failed to perform and in so doing the
Agent may expend such sums as it may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any taxes or
insurance premiums, payment to obtain a release of an Encumbrance or potential
Encumbrance, expenditures made in defending against any adverse claim and all
other expenditures which the Agent may

-12-



--------------------------------------------------------------------------------



 



make for the protection of any Collateral or which it may be compelled to make
by operation of law. All such sums and amounts so expended shall be repaid by
such Obligor upon demand, shall constitute additional Secured Obligations and
shall bear interest from the date said amounts are expended at the rate per
annum provided in the Credit Agreement to be paid on Base Rate Loans after the
occurrence of an Event of Default. No such performance of any covenant or
agreement by the Agent on behalf of such Obligor, and no such advance or
expenditure therefor, shall relieve such Obligor of any Event of Default under
the terms of this Agreement or the other Loan Documents.
     (c) Prior to any disposition of Collateral pursuant to this Agreement the
Agent may, at its option, cause any of the Collateral to be repaired or
reconditioned (but not upgraded unless mutually agreed) in such manner and to
such extent as to make it saleable.
     (d) The Agent is hereby granted a license or other right to use, without
charge, each Obligor’s labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks and advertising matter, or any property
of a similar nature, relating to the Collateral, in completing production of,
advertising for sale and selling any Collateral; and each Obligor’s rights under
all licenses and all franchise agreements shall inure to the Agent’s benefit.
     (e) Each Obligor recognizes that the Agent may be unable to effect a public
sale of all or a part of the Investment Property by reason of certain
prohibitions contained in the Securities Act of 1933 (as amended from time to
time, the “Securities Act”) or the securities laws of various states (the “Blue
Sky Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Obligor acknowledges
that private sales so made may be at prices and upon other terms less favorable
to the seller than if the Investment Property were sold at public sales. Each
Obligor agrees that the Agent has no obligation to delay sale of any of the
Investment Property for the period of time necessary to permit the Investment
Property to be registered for public sale under the Securities Act or the Blue
Sky Laws, and that private sales made under the foregoing circumstances shall be
deemed to have been made in a commercially reasonable manner.
     (f) The Agent shall be entitled to retain and to apply the Proceeds of any
collection or disposition of the Collateral, first, to its reasonable expenses
of collecting, retaking, holding, protecting and maintaining, and preparing for
disposition and disposing of, the Collateral, including reasonable attorneys’
fees and other legal expenses incurred by it in connection therewith; and
second, to the payment of the Secured Obligations in accordance with the terms
of the Credit Agreement. Any surplus remaining after such application shall be
paid to the Obligors or to whomever may be legally entitled thereto, provided
that in no event shall the Obligors be credited with any part of the Proceeds of
the disposition of the Collateral until such Proceeds shall have been received
in cash by the Agent. The Obligors shall remain liable for any deficiency.

-13-



--------------------------------------------------------------------------------



 



     (g) Each Obligor hereby appoints the Agent and each of the Agent’s
designees or agents as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with full authority in the name of such Obligor, the
Agent or otherwise, for sole use and benefit of the Agent, but at such Obligor’s
expense, so long as an Event of Default is continuing, to take any and all of
the actions specified above in this Section and elsewhere in this Agreement.
This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations remain outstanding.
     Section 7. Agent’s Rights and Remedies with Respect to Collateral. The
Agent may, at its option, at any time and from time to time after the occurrence
and during the continuance of an Event of Default, without notice to or demand
on any Obligor, take the following actions with respect to the Collateral:
     (a) with respect to any Accounts (i) demand, collect, and receipt for any
amounts relating thereto, as the Agent may determine; (ii) commence and
prosecute any actions in any court for the purposes of collecting any such
Accounts and enforcing any other rights in respect thereof; (iii) defend, settle
or compromise any action brought and, in connection therewith, give such
discharges or releases as the Agent may deem appropriate; (iv) receive, open and
dispose of mail addressed to any Obligor and endorse checks, notes, drafts,
acceptances, money orders, bills of lading, warehouse receipts or other
instruments or documents evidencing payment, shipment or storage of the goods
giving rise to such Accounts or securing or relating to such Accounts, on behalf
of and in the name of such Obligor; and (v) sell, assign, transfer, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any such Accounts or the goods or services which have given rise thereto, as
fully and completely as though the Agent were the absolute owner thereof for all
purposes;
     (b) with respect to any Equipment and Inventory (i) make, adjust and settle
claims under any insurance policy related thereto and place and pay for
appropriate insurance thereon; (ii) discharge taxes and other Encumbrances at
any time levied or placed thereon; (iii) make repairs or provide maintenance
with respect thereto; and (iv) pay any necessary filing fees and any taxes
arising as a consequence of any such filing. The Agent shall have no obligation
to make any such expenditures nor shall the making thereof relieve the Obligor
of its obligation to make such expenditures; and
     (c) with respect to any Investment Property (i) transfer them at any time
to itself, or to its nominee, and receive the income and all other distributions
thereon and hold the same as Collateral hereunder or apply it to any matured
Secured Obligations; and (ii) demand, sue for, collect or make any compromise or
settlement it deems desirable.
Except as otherwise provided herein, the Agent shall have no duty as to the
collection or protection of any Collateral nor as to the preservation of any
rights pertaining thereto, beyond the safe custody of any Collateral in its
possession.
     Section 8. Set-off Rights. Regardless of the adequacy of any Collateral or
any other means of obtaining repayment for any Secured Obligations, any
deposits, balances or other sums credited by or due from the head office of the
Agent, any Secured Party or any of their branch

-14-



--------------------------------------------------------------------------------



 



offices to any Obligor and any property of such Obligor now or hereafter in the
possession, custody, safekeeping or control of the Agent or any Secured Party or
in transit to the Agent or any Secured Party may, at any time and from time to
time, without notice to such Obligor or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law, or otherwise (all of
which are hereby expressly waived by each Obligor) and to the fullest extent
permitted by law, set off, appropriated and applied by the Agent or any Secured
Party against any and all Secured Obligations of such Obligor in such manner as
the head office of the Agent, any Secured Party or any of their branch offices
in their sole discretion may determine, and each Obligor hereby grants the Agent
and each Secured Party a continuing security interest in such deposits,
balances, other sums and property for the payment and performance of all such
Secured Obligations and although such Secured Obligations may be contingent or
unmatured. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY SECURED PARTY TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE SECURED OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHTS OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, BALANCES, OTHER SUMS AND PROPERTY OF ANY OBLIGOR ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Agent, Secured Party or
the branch office, as the case may be, will provide prompt notice to the Obligor
of any setoff hereunder.
     Section 9. [Intentionally Omitted].
     Section 10. Waivers. To the extent permitted by applicable law, each
Obligor waives presentment, demand, notice, protest, notice of acceptance of
this Agreement, notice of any loans made, credit or other extensions granted,
Collateral received or delivered and any other action taken in reliance hereon
and all other demands and notices of any description, except for such demands
and notices as are expressly required to be provided to such Obligor under this
Agreement or any other document evidencing the Secured Obligations. Each Obligor
waives, to the fullest extent permitted by law, the benefit of all appraisement,
valuation, stay, extension and redemption laws now or hereafter in force and all
rights of marshaling in the event of any sale or disposition of any of the
Collateral. To the extent permitted by applicable law, with respect to both the
Secured Obligations and any Collateral, each Obligor assents to any extension or
postponement of the time of payment or any other forgiveness or indulgence, to
any substitution, exchange or release of Collateral, to the addition or release
of any party or person primarily or secondarily liable, to the acceptance of
partial payment thereon and the settlement, compromise or adjustment of any
thereof, all in such manner and at such time or times as the Agent may deem
advisable. The Agent may exercise its rights with respect to the Collateral
without resorting, or regard, to other collateral or sources of reimbursement
for Secured Obligations. The Agent shall not be deemed to have waived any of its
rights with respect to the Secured Obligations or the Collateral unless such
waiver is in writing and signed by the Agent. No delay or omission on the part
of the Agent in exercising any right and no course of dealing shall operate as a
waiver of such right or any other right. A waiver on any one occasion shall not
bar or waive the exercise of any right on any future occasion. All rights and
remedies of the Agent in the Secured Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, are cumulative and not
exclusive of any remedies provided by law or any other agreement, and may be
exercised separately or concurrently.

-15-



--------------------------------------------------------------------------------



 



     Section 11. Expenses. Each Obligor shall, on demand, pay or reimburse the
Agent for all reasonable expenses (including attorneys’ fees and disbursements
of outside counsel and allocated costs of in-house counsel) incurred or paid by
the Agent in connection with the negotiation, preparation, filing or recording,
interpretation and the administration and enforcement of this Agreement, its
on-site periodic examinations of the Collateral and any other exercise,
preservation or enforcement of any rights, remedies or options of the Agent or
the satisfaction of any Secured Obligation, or in connection with any
litigation, proceeding or dispute in any way related to Secured Obligations, or
the Collateral. Such costs and expenses shall include, without limitation,
reasonable fees and disbursements of outside legal counsel and the allocated
costs of in-house legal counsel; accounting, consulting, appraisal, brokerage or
other similar professional fees or expenses; all reasonable fees, charges
(including the Agent’s per diem charges) and expenses as are incurred to
preserve the validity, perfection, priority and value of any Security Interest
created hereby; and all reasonable costs, charges and expenses relating to any
attempt to inspect, verify, protect, preserve, restore, collect, sell, liquidate
or otherwise dispose of any of or realize upon any Collateral or the exercise by
the Agent of any of the rights conferred upon it hereunder. The obligation to
pay any such amount of all such costs and expenses shall, except as otherwise
provided herein, until paid, bear interest at the rate applicable to Base Rate
Loans and shall be an additional Secured Obligation secured by the Collateral.
     Section 12. Notices. All notices hereunder shall be given in the same
manner as set forth in Section 11.1 of the Credit Agreement and any notice given
to the Borrower in accordance with the terms of such Section shall be deemed to
be given to each of the Obligors.
     Section 13. Joinder. Each Obligor agrees that from time to time in the
event that it shall acquire or form any Subsidiary, other than a Special Purpose
Subsidiary, such Obligor shall cause such Subsidiary to execute and deliver an
Instrument of Joinder in the form attached hereto as Exhibit C, a Perfection
Certificate and all other documents deemed desirable by the Agent, and that upon
such execution and delivery, this Agreement shall become the binding obligation
of such Subsidiary which shall become an Obligor hereunder and this Agreement
shall create a valid and continuing lien on and security interest in the
Collateral of such Subsidiary.
     Section 14. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of each Obligor, its respective successors and assigns,
and shall be binding upon and inure to the benefit of and be enforceable by the
Agent, the Secured Parties and their respective successors and assigns; provided
that no Obligor may assign or transfer its rights or obligations hereunder.
     Section 15. Governing Law; Consent to Jurisdiction, Etc.
          (a) THIS AGREEMENT IS A CONTRACT UNDER THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SAID COMMONWEALTH (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW). EACH OBLIGOR CONSENTS TO THE JURISDICTION OF ANY OF
THE FEDERAL OR STATE COURTS LOCATED IN SUFFOLK COUNTY IN THE COMMONWEALTH OF
MASSACHUSETTS IN CONNECTION WITH ANY SUIT TO

-16-



--------------------------------------------------------------------------------



 



ENFORCE THE RIGHTS OF THE AGENT AND THE SECURED PARTIES UNDER THIS AGREEMENT AND
CONSENTS TO SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH OBLIGOR IN
THE MANNER PROVIDED IN SECTION 12 ABOVE. EACH OBLIGOR IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
ACTION BROUGHT IN THE COURTS REFERRED TO IN THIS SECTION AND IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH ACTION THAT SUCH ACTION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
     Section 16. Waiver of Jury Trial. EACH OBLIGOR AND THE AGENT HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE AGENT RELATING TO THE ADMINISTRATION OR ENFORCEMENT
OF THIS AGREEMENT, AND AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE OR HAS NOT BEEN
WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH OBLIGOR AND THE AGENT HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE
PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OBLIGOR
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR SECURED
PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(b) ACKNOWLEDGES THAT THE AGENT AND THE SECURED PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY
BECAUSE OF, AMONG OTHER THINGS, THE OBLIGOR’S WAIVERS AND CERTIFICATIONS
CONTAINED HEREIN.
     Section 17. General. This Agreement may not be amended or modified except
by a writing signed by each of the Obligors and the Agent. This Agreement and
any amendment hereof may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, but all of which together shall constitute one instrument. Section
headings are for convenience of reference only and are not a part of this
Agreement. In the event that any Collateral or any deposit or other sum due from
or credited by the Agent is held or stands in the name of any Obligor and
another or others jointly, the Agent may deal with the same for all purposes as
if it belonged to or stood in the name of such Obligor alone.
[Remainder of page intentionally left blank.
The next page is the signature page.]

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Security Agreement to
be duly executed as an instrument under seal as of the date first written above.

            MICROFINANCIAL INCORPORATED
      By:   /s/ Richard F. Latour         Name:   Richard F. Latour       
Title:   President     

          ACCEPTED AS OF THE
DATE FIRST ABOVE WRITTEN:

SOVEREIGN BANK, as
Agent
      By:   /s/ Jeffrey G. Millman         Name:   Jeffrey G. Millman       
Title:   Senior Vice President       

[SIGNATURE PAGE TO MFI SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFECTION CERTIFICATE
(attached hereto)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF INTELLECTUAL PROPERTY
[TO BE COMPLETED BY BORROWER]
TRADEMARKS (including registered and material unregistered trademarks, trade
names and service marks, and all applications for any of the foregoing.)
CORPORATE NAMES
INTERNET DOMAIN NAMES
COPYRIGHTS

 



--------------------------------------------------------------------------------



 



EXHIBIT C
INSTRUMENT OF JOINDER
     [SUBSIDIARY], a [STATE] [ENTITY] (the “Company”), hereby agrees that as of
the date hereof it is an Obligor under that certain Security Agreement (as the
same may be amended, modified, supplemented or restated from time to time, the
“Security Agreement”), dated as of the 2nd day of August, 2007, by
MicroFinancial Incorporated in favor of Sovereign Bank, acting as Agent for the
Secured Parties, as if it were an original signatory thereto. The Company hereby
agrees that it shall be subject to all of the obligations of an Obligor set
forth in the Security Agreement, and that all of the Collateral (as defined in
the Security Agreement) now or hereafter owned by the Company or in which the
Company has an interest shall be subject to the Security Interests described in
the Security Agreement.
     EXECUTED on this _____ day of __________, 200__.

            [SUBSIDIARY]
      By:           Name:           Title:        

 